                                  1

                                  2

                                  3                           IN THE UNITED STATES DISTRICT COURT

                                  4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      DAVID FOWLER, et al.,                         Case No. 18-cv-01254-MMC
                                                       Plaintiffs,                     ORDER GRANTING DEFERRED
                                  7
                                                                                       PORTION OF MOTION FOR RELIEF
                                                v.                                     FROM JUDGMENT; SETTING ASIDE
                                  8
                                                                                       JUDGMENT; AFFORDING
                                  9      WELLS FARGO BANK, N.A.,                       PLAINTIFFS LEAVE TO AMEND
                                                       Defendant.                      Re: Dkt. No. 56
                                  10

                                  11

                                  12          By order filed January 18, 2019, the Court denied in part and deferred in part
Northern District of California
 United States District Court




                                  13   ruling on plaintiffs "Motion for Relief from Judgment and Order Granting Defendant's

                                  14   Motion to Dismiss Plaintiffs' Complaint." Specifically, the Court denied the motion to the

                                  15   extent plaintiffs argued they were entitled to an order vacating the judgment for purposes

                                  16   of setting aside the Court's order dismissing the First Cause of Action alleged in the

                                  17   Complaint; the Court deferred ruling on plaintiffs' alternative request that the judgment be

                                  18   vacated for purposes of affording plaintiffs leave to amend to assert new claims, and

                                  19   afforded plaintiffs leave to file a proposed amended complaint.

                                  20          Now before the Court is plaintiffs' Proposed First Amended Complaint ("Proposed

                                  21   FAC"), along with plaintiffs' supplemental brief in support thereof, as well as defendant's

                                  22   supplemental opposition. Having read and considered the parties' respective filings, the

                                  23   Court rules as follows.

                                  24          Plaintiffs seek relief under Rule 60(b)(1) of the Federal Rules of Civil Procedure,

                                  25   which provides that a court, upon a showing of "excusable neglect," may "relieve a party

                                  26   . . . from a final judgment." See Fed. R. Civ. P. 60(b). "Neglect," as used in Rule

                                  27   60(b)(1), means "negligence, carelessness [or] inadvertent mistake." See Briones v.

                                  28   Riviera Hotel & Casino, 116 F.3d 379, 381 (9th Cir. 1997). In this instance, the Court
                                  1    finds the failure of plaintiffs' counsel to request leave to amend to assert new claims, as

                                  2    part of their opposition to defendant's motion to dismiss, was the result of inadvertent

                                  3    mistake or carelessness. The Court next turns to the issue of whether such neglect is

                                  4    excusable.

                                  5            The determination of whether a party’s neglect is "excusable" is "at bottom an

                                  6    equitable one, taking account of all relevant circumstances surrounding the party's

                                  7    omission." See Pioneer Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S.

                                  8    380, 395 (1993). In that regard, a district court must consider "the danger of prejudice to

                                  9    the [non-moving party], the length of the delay [caused by the movant's neglect] and its

                                  10   potential impact on judicial proceedings, the reason for the delay, including whether it

                                  11   was within the reasonable control of the movant, and whether the movant acted in good

                                  12   faith." See id.
Northern District of California
 United States District Court




                                  13          Here, there is no showing as to bad faith, and the length of the delay is short;

                                  14   accordingly, these two factors weigh in support of affording plaintiffs relief. Although, as

                                  15   defendant points out, plaintiffs do not expressly explain the reason for the delay, this

                                  16   factor weighs only slightly against affording plaintiffs relief, due to the short length of time,

                                  17   one month, between the Court's dismissal of the complaint and the filing of the instant

                                  18   motion. As to the danger of prejudice, however, the Court agrees with defendant that if a

                                  19   proposed amendment would be futile, affording plaintiffs relief from the judgment would

                                  20   needlessly prolong the litigation. Consequently, the remaining issue is whether the

                                  21   amendment proposed here would be futile. See Kilaita v. Wells Fargo Home Mortgage,

                                  22   2012 WL 3309661, at *2 (N.D. Cal. August 13, 2012) (stating, where plaintiffs seeking

                                  23   leave to reopen case for purposes of amendment failed to identify viable claim, "[t]he

                                  24   court is not inclined to allow pointless litigation which does nothing more than result in

                                  25   unnecessary expenses"). As to that remaining issue, the Court, for the reasons set forth

                                  26   below, finds the claims alleged in plaintiffs' Proposed FAC are deficient, but that plaintiffs

                                  27   may be able to cure the deficiencies.

                                  28          In the Proposed FAC, plaintiffs allege they applied for a loan modification that was
                                                                                      2
                                  1    denied on October 6, 2017, the denial being "based in part, on [defendant's] belief that

                                  2    [p]laintiffs' property was worth $540,000." (See Proposed FAC ¶¶ 2-3.) Plaintiffs further

                                  3    allege the denial, in addition to stating plaintiffs "were eligible for a short sale or deed in

                                  4    lieu," advised plaintiffs they could submit, no later than November 11, 2017, an appeal.

                                  5    (See Proposed FAC ¶ 3.) According to plaintiffs, they submitted a timely appeal in which

                                  6    they "indicated their belief that the property was worth only $400,000." (See Proposed

                                  7    FAC ¶ 4.)

                                  8           Plaintiffs allege that, thereafter, they received three letters from defendant. The

                                  9    first letter, dated November 14, 2017, stated the appeal had been "sent to [d]efendant's

                                  10   underwriting team" and that "a decision on the appeal" would be made by December 9,

                                  11   2017. (See Proposed FAC ¶ 5.) The second, also dated November 14, 2017, stated

                                  12   defendant had "conducted a preliminary review . . . based on the estimated value"
Northern District of California
 United States District Court




                                  13   plaintiffs had provided, that its "preliminary test show[ed] the result may be positive if the

                                  14   property value [plaintiffs] provided [was] accurate," that a "new appraisal" was necessary,

                                  15   and that plaintiffs needed to "send a $200.00 deposit towards the cost of the appraisal

                                  16   within 15 calendar days." (See Proposed FAC ¶ 6.) The third letter, dated November 16,

                                  17   2017, i.e., just two days later, stated that, "[a]fter carefully reviewing the information

                                  18   [defendant] currently [had]," defendant "determined [plaintiffs] still [did] not meet the

                                  19   requirements for a loan modification." (See Proposed FAC ¶ 8.) Plaintiffs allege they

                                  20   were "perplexed by the inconsistencies" of the last two of the above-referenced letters,

                                  21   that they attempted without success to "reach their single point of contact," and that the

                                  22   employees they were able to contact all stated plaintiffs could not submit a modification

                                  23   application "unless their monthly income had changed." (See Proposed FAC ¶ 8.)

                                  24   Thereafter, according to plaintiffs, defendant, on January 5, 2018, "caused a Notice of

                                  25   Trustee's Sale to be recorded." (See Proposed FAC ¶ 9.)1

                                  26          Based on the allegations set forth above, plaintiffs propose to assert four causes

                                  27
                                              1
                                  28              Plaintiffs do not allege a Trustee's Sale has been conducted.

                                                                                       3
                                  1    of action, titled, respectively, "Promissory Estoppel," "Intentional Misrepresentation,"

                                  2    "Negligent Misrepresentation," and "Unfair Business Practices Under Cal. Bus. & Prof.

                                  3    Code § 17200, et seq."

                                  4           Turning first to plaintiffs' proposed fraud claims, i.e., their claims for intentional and

                                  5    negligent misrepresentation,2 the Court finds the claims, as proposed in the FAC, are

                                  6    deficient for two reasons.

                                  7           First, the claims do not comply with Rule 9(b) of the Federal Rules of Civil

                                  8    Procedure, which requires a party alleging "fraud" to "state with particularity the

                                  9    circumstances constituting fraud." See Fed. R. Civ. P. 9(b). Here, in the Proposed FAC,

                                  10   plaintiffs fail to allege the "specific content" of the representations on which they rely.

                                  11   See Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007) (holding Rule 9(b) "requires

                                  12   . . . an account of the time, place, and specific content of the false representations").
Northern District of California
 United States District Court




                                  13   Rather, plaintiffs rely on what is, at best, paraphrasing of statements allegedly made.

                                  14   See Wenger v. Lumisys, Inc., 2 Fed. Supp. 2nd 1231, 1246-47 (N.D. Cal. 1998) (holding

                                  15   allegations "paraphras[ing]" statements asserted to be fraudulent "lack[ ] the specificity

                                  16   required by Rule 9(b)" (citing cases)).3 Plaintiffs also fail to allege facts to support a

                                  17   finding that any representation was false at the time it was made, or facts to support a

                                  18   finding that defendant, at the time it made any alleged promise, did not intend to keep it.

                                  19   See United States ex rel. Swoben v. United Healthcare Ins. Co., 848 F.3d 1161, 1180

                                  20

                                  21          2
                                                Under California law, negligent misrepresentation is a species of fraud, and, as
                                  22   such, is subject to Rule 9(b). See Kelley v. Rambus, Inc., 384 Fed. Appx. 570, 573 (9th
                                       Cir. 2010); see also Cal. Civil Code § 1710 (defining "deceit" as, inter alia, "assertion, as
                                  23   a fact, of that which is not true, by one who has no reasonable ground for believing it to
                                       be true").
                                  24          3
                                               Although plaintiffs allege the letter dated October 6, 2017, contained a
                                  25   "misrepresentation" that defendant "would consider [p]laintiffs' appeal" (see Proposed
                                       FAC ¶ 17), said letter includes no such statement nor does it contain the word "consider"
                                  26   (see McFadden Decl., filed February 27, 2018, Ex. A). Further, although plaintiffs allege
                                       that one of the letters dated November 14, 2017, contained a "misrepresentation" that
                                  27   defendant "would reevaluate [p]laintiffs' loan modification application based on a new
                                       property value" (see Proposed FAC ¶ 18), neither letter dated November 14, 2017
                                  28   contains such a statement (see McFadden Decl. ¶¶ D, E).

                                                                                      4
                                  1    (9th Cir. 2016) (holding Rule 9(b) requires allegations specifying "what is false or

                                  2    misleading about a statement, and why it is false"); Fecht v. Price Co., 70 F.3d 1078,

                                  3    1082 (9th Cir. 1995) (holding plaintiff must "plead evidentiary facts" that establish

                                  4    "statement was untrue or misleading when made").4

                                  5           Additionally, plaintiffs fail to sufficiently plead reliance. Although plaintiffs, in

                                  6    conclusory fashion, allege that, "[i]n choosing to appeal the decision, [p]laintiffs gave up

                                  7    their ability to apply for a short sale or deed in lieu" (see Proposed FAC ¶ 4), plaintiffs fail

                                  8    to allege facts to support such assertion. Moreover, the last of the above-referenced

                                  9    letters states that "[i]f [plaintiffs] were already approved to participate in a short sale,"

                                  10   such option was "still available to [plaintiffs]." (See McFadden Decl. Ex. E.)

                                  11          Plaintiffs' claim alleging promissory estoppel is deficient for similar reasons.

                                  12   Although a promissory estoppel claim is not subject to Rule 9(b), as such claim does not
Northern District of California
 United States District Court




                                  13   require a showing that the "promisor [knew] of the falsity when making the promise," see

                                  14   Aceves v. U.S. Bank, N.A., 192 Cal. App. 4th 218, 231 (2011), plaintiffs are required to

                                  15   allege facts to support a finding that "a promise clear and unambiguous in its terms" was

                                  16   made and that plaintiffs "reasonably relied" thereon, see Flintco Pacific, Inc. v. TEC

                                  17   Management Consultants, Inc., 1 Cal. App. 5th 727, 734 (2016) (setting forth elements of

                                  18   promissory estoppel claim). Plaintiffs, by the use of paraphrasing, have failed to

                                  19   sufficiently allege defendant made a clear and unambiguous promise or promises, and,

                                  20   as discussed above, plaintiffs have failed to sufficiently allege reliance thereon.

                                  21          Lastly, plaintiffs' proposed § 17200 claim is deficient. To the extent the claim is

                                  22   derivative of the proposed fraud and promissory estoppel claims (see Proposed FAC

                                  23   ¶¶ 29-30), it is deficient for the reasons stated above. To the extent the claim is based on

                                  24

                                  25          4
                                               To the extent plaintiffs are relying solely on nonperformance, such reliance is
                                  26   unavailing, as the failure to keep a promise, without more, is insufficient as a matter of
                                       law. See Tenzer v. Superscope, Inc., 39 Cal. 3d 18, 30 (1985) (rejecting argument that
                                  27   "subsequent failure to perform as promised warrants the inference that defendant did not
                                       intend to perform when [it] made the promise"; holding "something more than
                                  28   nonperformance is required").

                                                                                       5
                                  1    alleged violations of the California Homeowner Bill of Rights ("HBOR") and § 2924 of the

                                  2    California Civil Code (see Proposed FAC ¶¶ 31-33), it is deficient for the reasons stated

                                  3    in the Court's orders of November 14, 2018, and January 18, 2019, specifically, that said

                                  4    claims are preempted by the Home Owner's Loan Act and, as to the § 2924 claim,

                                  5    subject to dismissal without leave to amend on additional grounds.

                                  6           As, with one exception,5 the deficiencies identified above are, at least potentially,

                                  7    curable and defendant has not shown that allowing plaintiffs an opportunity to do so

                                  8    would result in cognizable prejudice, see Kilaita, 2012 WL 3309661, at *2 (finding "time

                                  9    and expense associated with continued litigation" carry little weight in prejudice analysis),

                                  10   the Court will set aside the judgment for purposes of allowing plaintiffs to file an FAC that

                                  11   does not contain said deficiencies. See Cook, Perkiss & Liehe, Inc. v. Northern California

                                  12   Collection Service Inc., 911 F.2d 242, 247 (9th Cir. 1990) (holding "district court should
Northern District of California
 United States District Court




                                  13   grant leave to amend even if no request is made, unless it determines that the pleading

                                  14   could not possibly be cured by the allegations of other facts"); see also TCI Group Life

                                  15   Ins. Plan v. Koebber, 244 F.3d 691, 701 (9th Cir. 2001) (holding, for purposes of Rule

                                  16   60(b)(1), delay, "to be considered prejudicial, ... must result in tangible harm such as loss

                                  17   of evidence, increased difficulties of discovery, or greater opportunity for fraud or

                                  18   collusion") (internal quotation and citation omitted).

                                  19                                          CONCLUSION

                                  20          For the reasons stated above, plaintiffs' motion to set aside the judgment is hereby

                                  21   GRANTED, and plaintiffs are hereby afforded leave to file, no later than April 19, 2019, a

                                  22   Revised First Amended Complaint.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 26, 2019
                                                                                                MAXINE M. CHESNEY
                                  25                                                            United States District Judge
                                  26
                                  27          5
                                              To the extent the proposed § 17200 claim is based on violations of HBOR and
                                  28   § 2924, any amendment thereto would be futile.

                                                                                     6
